UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION
UNITED STATES OF AMERICA,
Vv. CASE NO.:: 8:19-cr-425-T-35AEP

MARCUS LLOYD ANDERSON

 

DEFENDANT, MARCUS LLOYD ANDERSON’S SUPPLEMENTAL
MEMORANDUM REGARDING LOSSES

 

Defendant, MARCUS LLOYD ANDERSON, by and_ through
undersigned counsel, hereby files this supplemental memorandum regarding
losses under USSG §2B1.1(b), stating in support as follows:

MARCUS ANDERSON established Tampa Bay Behavioral Health
Centers (““TBBHC’”) in 2011. Doc. 38 (Plea Agreement) at 18. He enrolled
TBBHC into the Florida Medicaid program (“Medicaid”) so that patients under
the care of TBBHC could receive adequate attention from healthcare providers
employed by TBBHC. Mr. Anderson admitted he “got in over his head” and has
expressed remorse for his mistakes both during in-office conversations and on
the record during his own testimony on June 22, 2021.

Mr. Anderson has already entered his guilty plea, which was accepted
on May 26, 2020. Doc. 48 at 1-2. In the Plea Agreement, Mr. Anderson admitted
to submitting false claims to Medicaid in relation to certain beneficiaries

including but not limited to a list of seven incidents. Doc. 38 at 20-21. Among

Page 1 of 5
those incidents were services provided by Dr. M.A., Dr. H.C., and LMHC J.K.
Enumerated false claims made by TBBHC include service not provided to M.L.,
who was hospitalized and not in the care of TBBHC; R.A., who was in jail and
not receiving services from TBBHC; D.B., who had not received any services
from TBBHC over the span of a few months; and S.J., who was also
hospitalized during a span of time when he did not receive treatment from
TBBHC.

Clearly, these losses are a direct result of false claims made by TBBHC.
However, the same cannot be said for each and every claim sent in by providers
Dr. M.A and Dr. H.C.

Dr. M.A. explained to this Court on June 22, 2021 that, often, he would
provide treatment plans to patients that extended to six months and
sometimes a year. Dr. M.A. would create a treatment plan, the patient would
receive that treatment based on the plan created by Dr. M.A, and then at the
conclusion of the plan, Dr. M.A. would create a new treatment plan. Part of the
Government’s contention regarding the loss amount in question here deals
with whether the claims submitted by TBBHC for the treatment plans
occurred while Dr. M.A. and Dr. H.C. were employed by TBBHC.

The record reflects that patients at TBBHC were still receiving
treatment as prescribed by each doctor’s treatment plan while neither Dr. M.A.

nor Dr. H.C. were employed by TBBHC. Mr. Anderson does not dispute this

Page 2 of 5
practice. However, the treatment each patient was receiving, with a few
exceptions, was part of each of the patient’s prescribed treatment plan that
continued long after Dr. M.A. and Dr. H.C. terminated employment with
TBBHC. In other words, the treatment administered to the patients at TBBHC
was legitimate and in compliance with plans created by both Dr. M.A. and Dr.
H.C. even though neither doctor was employed by TBBHC at the time.
Granted, there are a few exceptions to this general practice. Namely for
patients like D.B., R.A., M.L., and S.J. These are patients who could not have
received treatment for reasons explained above. Mr. Anderson has admitted

guilt to these specific instances. The Government calculates these losses as

 

 

 

 

 

 

 

 

follows:
_ Beneficiary |
DB. Jan. 1, 2018-March 31, 2018 $9,072
R.A. February 19-29, 2016 $1,584
M.L. Jan. 1, 2018—March 31, 2018 $7,873
S.J. Jan. 1, 2018—March 31, 2018 $9,169
TOTAL $27,698

 

 

 

 

While Mr. Anderson believes the accurate loss amount to be closer to the
total amount listed in the chart above, the Government does present an

alternative loss amount following the outer limit of a six-month-long treatment

Page 3 of 5
plan by Dr. M.A. Doce. 88 at 16. This amount, which includes legitimate claims
for treatment under Dr. M.A.’s plan for six months totals $323,248. While this
amount also more accurately reflects the actual loss amount, it is still
incomplete. As Dr. M.A. testified on June 22, 2021, some treatment plans could
span up to a year, which would make more of the claims submitted by TBBHC
legitimate and cut the loss amount even more.

Further, this standard practice of creating treatment plans should not
only be applied to Dr. M.A.’s plans, but should also be applied to Dr. H.C.’s
treatment plans, further reducing the actual loss amount.

WHEREFORE, the Defendant, Mr. Anderson respectfully asks this
honorable Court to take these aforementioned points under advisement while
considering the United States’ Sentencing Memorandum as she determines the

§3553 factors and the loss amount in fashioning a sentence in this case.

DATED this 13th of September 2021
‘s! Jay A. Hebert

JAY A. HEBERT, ESQUIRE

FBN: 0880922

HEBERT LAW GROUP, P.A.

5250 Ulmerton Road

Clearwater, FL 33760

TEL: 727-573-2622 / FAX: 727-573-2786
Attorney for Defendant

Page 4 of 5
CERTIFICATE OF SERVICE

I hereby certify that on September 13, 2021, I electronically filed the
foregoing with the Clerk of the Court by using the CM/ECF system, which will
send notice of electronic filing to all counsel of record:

Kristen A. Fiore, Esquire

{si Jay A. Hebert

JAY A. HEBERT, ESQUIRE

FBN: 0880922

HEBERT LAW GROUP, P.A.

5250 Ulmerton Road

Clearwater, FL 33760

TEL: 727-573-2622 / FAX: 727-573-2786
Attorney for Defendant

Page 5 of 5
